DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 14-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (WO 2015/045810) in view of Higuchi et al. (US 2007/0056625) further in view of Gassner et al. (US 2010/0000521), and further in view of Huang (US 8,722,450).
	Regarding claims 1 and 14, Maruyama discloses a solar cell module (Fig. 1) comprising: a plurality of solar cells (3 in Fig. 1) connected to each other by a plurality of conductive wirings in a first direction (4 in Fig. 1) to form a plurality of cell strings (shown in Fig. 1), wherein the plurality of conductive wirings are arranged along the first 


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    396
    845
    media_image1.png
    Greyscale

[AltContent: textbox (inner first directional portion)][AltContent: textbox (outer first directional portion)]


	Maruyama does not explicitly disclose a front transparent member disposed on a front surface of the plurality of solar cells; a back member disposed on a back surface of the plurality of solar cells; sealing members disposed between the plurality of solar cells and the front transparent member and disposed between the plurality of solar cells and the back member.
	Higuchi discloses a solar cell module and further discloses a front transparent member disposed on a front surface of the plurality of solar cells ([0043]); a back member disposed on a back surface of the plurality of solar cells ([0043]); sealing members disposed between the plurality of solar cells and the front transparent member and disposed between the plurality of solar cells and the back member ([0043] L6-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the solar cell module of Maruyama with a front transparent member, a back member, and sealing members, as disclosed by Higuchi, because the configuration is a known arrangement in the art for the structure of a solar cell module, and one of ordinary skill would have a reasonable expectation of success when including front, back, and sealing members in the solar cell module of Maruyama based on the teaching of Higuchi.
	Modified Maruyama does not explicitly disclose a frame disposed to surround outer edge portions of the front transparent member, the sealing members, and the back member.  
	Gassner discloses a frame disposed to surround outer edge portions of the solar cell module (Figures 1c, 2c, 3c, and 4c).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the frame of modified Maruyama with the frame structure disclosed by Gassner (Figures 1c, 2c, 3c, and 4c) such that it surrounds outer edge portions of the solar cell module, as disclosed by Gassner, because the configuration is a known structural arrangement in the art for connecting a frame to a solar cell module, and one of ordinary skill would have a reasonable expectation of success when forming the frame of modified Maruyama with the frame structure disclosed by Gassner (Figures 1c, 2c, 3c, and 4c).
	While Maruyama does disclose the outer first directional portion and the inner first directional portion are connected to a terminal provided in the junction box (shown in Fig. 1), Maruyama does not explicitly disclose the outer first directional portion and the inner first directional portion penetrate the back member.
	Huang discloses a solar cell module and further discloses a conducting wire penetrating the back member and electrically connected to a junction box (C2/L24-27).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the conducting wires of Maruyama to the junction box by penetrating the back member, as disclosed by Huang, because the method amounts to a known method in the art for electrically connecting a conducting wire of a solar cell module to a junction box, and one of ordinary skill in the art would have a reasonable expectation of success when routing a conducting wire through a back member to electrically connect to a junction box based on the teaching of Huang.
	Modified Maruyama discloses the frame includes a first portion disposed to cover a front edge portion of the front transparent member (shown in annotated Figure 2c of Gassner below); a second portion extending from an end of the first portion, and disposed to cover sides of the front transparent member, the sealing members, and the back member (shown in annotated Figure 2c of Gassner below); a third portion extending from the second portion, and disposed to cover a back edge portion (shown in annotated Figure 2c of Gassner below); and a fourth portion intersected with a width direction of the second portion from an end of the second portion, and extending in an inner direction of the solar cell module in parallel with the first portion and the third portion, wherein the fourth portion is spaced apart from the third portion, and protrudes in the inner direction of the solar cell module further than the first portion and the third portion (shown in annotated Figure 2c of Gassner below).


[AltContent: textbox (second portion )][AltContent: textbox (first portion )]
[AltContent: arrow][AltContent: textbox (fourth portion )][AltContent: arrow][AltContent: textbox (third portion )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    513
    292
    media_image2.png
    Greyscale

	With regard to the limitation requiring the non-overlap of the fourth portion and the junction box, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the relative dimensions of the solar cell module of modified Maruyama because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  
	Regarding claim 5, modified Maruyama discloses all the claim limitations as set forth above.  
While modified Maruyama does not explicitly disclose a difference between the first gap and the second gap is greater than a line width of the inner conducting wire, and is less than twice the line width of the inner conducting wire, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the wiring of modified Maruyama such that the difference between the first and the second gap is greater than a line width of the inner conducting wires, and is less than twice the line width of the inner conducting wires because the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.  Additionally, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 6, modified Maruyama discloses all the claim limitations as set forth above. Modified Maruyama further discloses an outermost protruding length of the plurality of conductive wirings connecting an upper end in the second direction of the last solar cell of the outermost cell string and an upper end in the second direction of the outer conducting wire is longer than an inner protruding length of the plurality of conductive wirings connecting an upper end in the second direction of the last two solar cells of the two adjacent inner cell strings and an upper end in the second direction of the inner conducting wire (Maruyama - Fig. 1; note: the term "upper" is dependent on the spatial orientation of the module).
	Regarding claim 7, modified Maruyama discloses all the claim limitations as set forth above.  
	While modified Maruyama does disclose the outer protruding length is greater than the inner protruding length (Maruyama - shown in Fig. 1), modified Maruyama does not explicitly disclose the outermost protruding length is greater than 1.5 times the inner protruding length, and less than three times the inner protruding length.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the wiring of modified Maruyama such that the outermost protruding length is greater than 1.5 times the inner protruding length, and less than three times the inner protruding length because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 8, modified Maruyama discloses all the claim limitations as set forth above. 
	While modified Maruyama does not explicitly disclose a line width of each of the plurality of conducting wires is greater than a line width of each of the plurality of conductive wirings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the line width of each of the plurality of conducting wires such that the line width is greater than that of each of the plurality of conductive wires because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 9, modified Maruyama discloses all the claim limitations as set forth above.  
	While modified Maruyama does not explicitly disclose a ratio of the line width of each of the plurality of conductive wirings to the line width of each of the plurality of conducting wires is 1:15 to 25, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plurality of conductive wirings such that the ratio of the line width of each of the plurality of conductive wirings to the line width of each of the plurality of conducting wires is 1:15 to 25, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claim 10, modified Maruyama discloses all the claim limitations as set forth above.  
	Modified Maruyama does not explicitly disclose a ratio of a length of the outer first directional portion to a length of the outer second directional portion is 1:6 to 15, and wherein a ratio of a length of the inner first directional portion to a length of the inner second directional portion is 1:6 to 15.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the plurality of conductive wirings such that the ratio of the first directional portions to the second directional portions is 1:6 to 15, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).   Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 11, modified Maruyama discloses all the claim limitations as set forth above.  Modified Maruyama further discloses the back member is transparent (Higuchi - [0043]).
	Regarding claim 16, modified Maruyama discloses all the claim limitations as set forth above.  While modified Maruyama does disclose the plurality of solar cells are spaced apart in the first direction in each cell string (Maruyama - Fig. 1), modified Maruyama does not explicitly disclose a gap of the plurality of solar cells in the first direction is less than the second gap, however, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Additionally, the modification amounts to the rearranging of parts of an invention, and it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Regarding claim 21, modified Maruyama discloses all the claim limitations as set forth above. Modified Maruyama further discloses the outer first directional portion is attached perpendicularly to the outer second directional portion at an outer connection portion located at one end of the outer second directional portion (shown in annotated Fig. 1 of Maruyama above), wherein the inner first directional portion is attached perpendicularly to the inner second directional portion at an inner connection portion located at one end of the inner second directional portion (shown in annotated Fig. 1 of Maruyama above), and wherein both the outer connection portion and the inner connection portion are disposed to overlap the junction box (connection portions overlapping 30 as shown in annotated Fig. 1 of Maruyama above).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (WO 2015/045810) in view of Higuchi et al. (US 2007/0056625) further in view of Gassner et al. (US 2010/0000521) further in view of Huang (US 8,722,450) as applied to claim 11 above, and further in view of Makita et al. (US 2003/0075211).
Regarding claim 15, modified Maruyama discloses all the claim limitations as set 
forth above.
	While modified Maruyama does disclose the front transparent member includes a glass material ([0043]), modified Maruyama does not explicitly disclose the back member includes a resin material.
	Makita discloses a solar cell module and further discloses the front member includes a glass material and the back member includes a resin material ([0088]).
It would have been obvious to one of ordinary skill in the art at the time the 
invention was filed to use a resin material, as disclosed by Makita, in the back member of modified Maruyama, because the use of a resin material for a back member of a solar cell module amounts to the use of a known material in the art for its intended purpose to achieve an expected result.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that support for the claims is found in the disclosure as originally filed, including Figures 5 and 7 of the drawings, and paragraphs [0111]-[0114] of the specification. In response to applicant's argument, the as-filed specification does not describe the limitation "wherein the outer second directional portion penetrates the first surface or the second surface when viewed from the front of the solar cell module", because the as-filed specification does not describe a surface of the junction box adjacent to the back member of the module through which the outer second directional portion penetrates. Instead, the as-filed specification describes parts of the first directional portions penetrating the back member (40 in Fig. 7) and connected to terminals of the junction box.
Applicant’s remaining arguments with respect to claims 1, 5-11, 14-16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726